BAUER, Circuit Judge,
dissenting.
I respectfully dissent. While not being willing to tackle the lengthy and very fact-specific opinion on a page-by-page or encounter-by-encounter basis, I believe the district court was absolutely correct; the undisputed facts show that the hostile work environment was not a gender-based hostility. The obnoxious, crude and outrageous behavior the plaintiff complains of was directed at male and female alike; it was offensive to male and female alike. It is even offensive in the repeating. Nevertheless, Shepherd has failed to meet the requirement of a prima facie sexual harassment case based on a hostile work environment.
I join that position of the opinion which affirms the district court’s dismissal of the retaliatory firing claim. As to the rest, I would adopt the quite persuasive opinion of the trial judge.